Filed 3/11/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 43







State of North Dakota, 		Plaintiff and Appellee



v.



Barry Lee Benson, 		Defendant and Appellant







No. 20130179







Appeal from the District Court of Bottineau County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Anthony S. Benson, Assistant State’s Attorney, 616 Main Street, Bottineau, ND 58318-1395, for plaintiff and appellee.



Ryan J. Thompson, Rolette County State’s Attorney, P.O. Box 1079, Rolla, ND 58367, for defendant and appellant.

State v. Benson

No. 20130179



Per Curiam.

[¶1]	Barry Lee Benson appeals from a district court judgment entered following a jury trial in which Benson was found guilty of continuous sexual abuse of a child. Benson argues the district court erred in denying Benson’s motions for acquittal due to insufficient evidence and abused its discretion in allowing the State to present the testimony of a witness over Benson’s objection.  We summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom